




THIRD AMENDMENT TO CREDIT AGREEMENT




THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
February 12, 2016, is by and among CARROLS RESTAURANT GROUP, INC., a Delaware
corporation (the “Borrower”), certain Subsidiaries of the Borrower party hereto
(collectively, the “Guarantors”), the Lenders party hereto (the “Lenders”) and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent on behalf of the
Lenders under the Credit Agreement (as hereinafter defined) (in such capacity,
the “Administrative Agent”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed thereto in the Credit Agreement.


W I T N E S S E T H


WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
are parties to that certain Credit Agreement dated as of May 30, 2012 (as
amended by that certain First Amendment to Credit Agreement dated as of December
19, 2014, that certain Second Amendment to Credit Agreement and First Amendment
to Security Agreement dated as of April 29, 2015 and as may be further amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”);


WHEREAS, the Credit Parties have requested that the Lenders increase the
Revolving Committed Amount which increase shall not be treated as an Incremental
Revolving Facility Increase;


WHEREAS, the Credit Parties have requested that the Lenders amend certain other
provisions of the Credit Agreement; and


WHEREAS, the Lenders are willing to increase the Revolving Committed Amount and
make such amendments to the Credit Agreement, in accordance with and subject to
the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT


1.1    New Definitions. The following new definitions shall be added to Section
1.1 of the Credit Agreement in the appropriate alphabetical order.


“Anti-Corruption Laws” shall have the meaning set forth in Section 3.18.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Revolving Loan or Credit
Document).


“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (i) the U.S. government,
including those administered by OFAC or the U.S. Department of State, (ii) the
European Union or any member state thereof, (iii) Her Majesty’s Treasury, or
(iv) the United Nations.




--------------------------------------------------------------------------------






1.2    Amendment to Definition of Applicable Margin. The definition of
Applicable Margin set forth in Section 1.1 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:


“Applicable Margin” shall mean the rate per annum set forth below opposite the
applicable level then in effect (based on the Adjusted Leverage Ratio), it being
understood that the Applicable Margin for (a) Revolving Loans that are Alternate
Base Rate Loans shall be the percentage set forth under the column “Base Rate
Margin”, (b) Revolving Loans that are LIBOR Rate Loans shall be the percentage
set forth under the column “LIBOR Margin & L/C Fee”, (c) the Letter of Credit
Fee shall be the percentage set forth under the column “LIBOR Margin & L/C Fee”,
and (d) the Commitment Fee shall be the percentage set forth under the column
“Commitment Fee”:


Applicable Margin
Level
Adjusted Leverage Ratio
LIBOR Margin
& L/C Fee
Base Rate Margin
Commitment Fee
I
Greater than or equal to 6.00 to 1.00
3.75%
2.75%
0.50%
II
Greater than or equal to 5.00 to 1.00 but less than 6.00 to 1.00
3.25%
2.25%
0.375%
III
Less than 5.00 to 1.00
2.75%
1.75%
0.25%



The Applicable Margin shall, in each case, be determined and adjusted quarterly
on the date five (5) Business Days after the date on which the Administrative
Agent has received from the Borrower the quarterly financial information (in the
case of the first three fiscal quarters of the Borrower’s fiscal year), the
annual financial information (in the case of the Fourth Quarter) and the
certifications required to be delivered to the Administrative Agent and the
Lenders in accordance with the provisions of Sections 5.1(a), 5.1(b) and 5.2(b)
(each an “Interest Determination Date”). Such Applicable Margin shall be
effective from such Interest Determination Date until the next such Interest
Determination Date. If the Credit Parties shall fail to provide the financial
information or certifications in accordance with the provisions of Sections
5.1(b) and 5.2(b), the Applicable Margin shall, on the date five (5) Business
Days after the date by which the Credit Parties were so required to provide such
financial information or certifications to the Administrative Agent and the
Lenders, be based on Level I until such time as such information or
certifications or corrected information or corrected certificates are provided,
whereupon the Level shall be determined by the then current Adjusted Leverage
Ratio. In the event that any financial statement or certification delivered
pursuant to Sections 5.1 or 5.2 is shown to be inaccurate (regardless of whether
this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, the
Borrower shall immediately (a) deliver to the Administrative Agent a corrected
compliance certificate for such Applicable Period, (b) determine the Applicable
Margin for such Applicable Period based upon the corrected compliance
certificate, and (c) immediately pay to the Administrative Agent for the benefit
of the Lenders the accrued additional interest and other fees owing as a result
of such increased Applicable Margin for such Applicable Period, which payment
shall be promptly distributed by the Administrative Agent to the Lenders
entitled thereto. It is acknowledged and agreed that nothing contained herein
shall limit the rights of the Administrative Agent and the Lenders under the
Credit Documents, including their rights under Sections 2.8 and Article VII.


1.3    Amendment to Definition of Excluded Taxes. The definition of Excluded
Taxes set forth in Section 1.1 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:


“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by the Recipient’s net income
(however denominated), franchise Taxes imposed on the Recipient, and branch
profits Taxes imposed on the Recipient, in each case, (i) by the jurisdiction
(or any political subdivision thereof) under the laws of which such Recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located or (ii) that are
Connection Income Taxes, (b) in the case of a Lender, U.S. federal withholding




--------------------------------------------------------------------------------




Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Revolving Loan or Commitment pursuant to
a law in effect on the date on which (i) such Lender acquires an interest in the
Revolving Loan or Commitment (other than pursuant to an assignment request by
the Borrower under Section 2.19) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.16, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.16(g) and (d) any U.S. federal withholding Taxes
imposed under FATCA.


1.4    Amendment to Definition of FATCA. The definition of FATCA set forth in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code.


1.5    Amendment to Definition of Maturity Date. The definition of Maturity Date
set forth in Section 1.1 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:


“Maturity Date” shall mean the date that is the earlier of (i) February 12, 2021
and (ii) the date that is six months prior to the maturity date of the Second
Lien Notes; provided, however, in each case, if such date is not a Business Day,
the Maturity Date shall be the next preceding Business Day.


1.6    Amendment to Definition of Other Taxes. The definition of Other Taxes set
forth in Section 1.1 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:


“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).


1.7    Amendment to Definition of Sanctioned Entity. The definition of
Sanctioned Entity set forth in Section 1.1 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:


“Sanctioned Entity” shall mean, at any time, (a) a country or a government of a
country, (b) an agency of the government of a country, (c) an organization
directly or indirectly controlled by a country or its government, or (d) a
person or entity resident in or determined to be resident in a country, that is
itself the subject or target of any Sanctions.


1.8    Amendment to Definition of Sanctioned Person. The definition of
Sanctioned Person set forth in Section 1.1 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:


“Sanctioned Person” shall mean, at any time, (a) any Person listed on the
Specially Designated Nationals and Blocked Persons List or Foreign Sanctions
Evader List maintained by OFAC or in a Sanctions-related list maintained by the
U.S. Department of State, (b) any Person operating, organized or resident in a
country or territory which is itself the subject or target of any Sanctions or
(c) any Person owned or controlled by any such Person or Persons.


1.9    Amendment to Section 2.1(a). The reference to “THIRTY MILLION DOLLARS
($30,000,000)” contained in Section 2.1(a) of the Credit Agreement is hereby
amended to read “FIFTY FIVE MILLION DOLLARS ($55,000,000)”. Correspondingly, the
references to “$30,000,000” appearing on the cover page and in the first whereas
clause of the Credit Agreement are hereby amended to read “$55,000,000”.


1.10    Amendment to Sections 2.14(a)(ii) and (iii). Sections 2.14(a)(ii) and
(iii) of the Credit Agreement are hereby amended and restated in their entirety
to read as follows:




--------------------------------------------------------------------------------






(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or


(iii)    impose on any Lender or any Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Revolving Loans made by such Lender or any Letter of Credit or
participation therein;


1.11    Amendment to Section 2.14(b). Section 2.14(b) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


(e)    Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any lending
office of such Lender or such Lender’s or the Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or the Issuing Lender’s capital
or on the capital of such Lender’s or the Issuing Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Revolving Loans made by, or participations in Letters of Credit held by, such
Lender, or the Letters of Credit issued by the Issuing Lender, to a level below
that which such Lender or the Issuing Lender or such Lender’s or the Issuing
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Lender’s policies and the
policies of such Lender’s or the Issuing Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender or such Lender’s or
the Issuing Lender’s holding company for any such reduction suffered.


1.12    Amendment to Section 2.16(a). Section 2.16(a) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


(a)     Defined Terms. For purposes of this Section 2.16, the term “Lender”
includes any Issuing Lender and the term “applicable law” includes FATCA.


1.13    Amendment to Sections 2.16(g)(ii)(B)(i), (ii), (iii) and (iv). Sections
2.16(g)(ii)(B)(i), (ii), (iii) and (iv) of the Credit Agreement are hereby
amended and restated in their entirety to read as follows:


(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Credit Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;


(ii) executed originals of IRS Form W-8ECI;


(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that (A) such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (B) the interest
payments in question are not effectively connected with a U.S. trade or business
conducted by such Foreign Lender or are effectively connected but are not
includible in the Foreign Lender’s gross income for U.S. federal income tax
purposes under an income tax treaty (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or




--------------------------------------------------------------------------------






(iv) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), executed originals of IRS Form W-8IMY, accompanied by a
Form W-8ECI, W-8BEN, W-8BEN-E, U.S. Tax Compliance Certificate, Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership (and not a participating
Lender) and one or more beneficial owners of such Foreign Lender are claiming
the portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such beneficial owner;


1.14    Amendment to Section 2.22(b). Section 2.22(b) of the Credit Agreement is
hereby amended by (i) inserting the word “and” before clause (xi) and (ii) by
deleting clause (xii) in its entirety.


1.15    Amendment to Section 3.18. Section 3.18 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


Section 3.18    Compliance with FCPA.


Each of the Credit Parties and their Subsidiaries and, to the knowledge of the
Credit Parties and their Subsidiaries, their respective officers, employees,
directors and agents (on behalf the Credit Parties and their Subsidiaries), is
in compliance, in all material respects, with the Foreign Corrupt Practices Act,
15 U.S.C. §§ 78dd-1, et seq., and any foreign counterpart thereto (collectively,
“Anti-Corruption Laws”). None of the Credit Parties or their Subsidiaries has
made a payment, offering, or promise to pay, or authorized the payment of, money
or anything of value (a) in order to assist in obtaining or retaining business
for or with, or directing business to, any foreign official, foreign political
party, party official or candidate for foreign political office, (b) to a
foreign official, foreign political party or party official or any candidate for
foreign political office, and (c) with the intent to induce the recipient to
misuse his or her official position to direct business wrongfully to such Credit
Party or its Subsidiary or to any other Person, in violation of Anti-Corruption
Laws. No Revolving Loan or Letter of Credit, use of proceeds or other
transactions contemplated by this Agreement will violate Anti-Corruption Laws.


1.16    Amendment to Section 3.28. Section 3.28 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


Section 3.28    Compliance with OFAC Rules and Regulations.


(a)    None of the Credit Parties or their Subsidiaries or their respective
Affiliates (on behalf of the Credit Parties and their Subsidiaries) and, to the
knowledge of the Credit Parties and their Subsidiaries, the respective officers,
employees, directors and agents of the Credit Parties and their Subsidiaries (on
behalf of the Credit Parties and their Subsidiaries), is in violation of and
shall not violate any applicable Sanctions.


(b)    None of the Credit Parties or their Subsidiaries or their respective
Affiliates or to the knowledge of the Credit Parities and their Subsidiaries,
the respective directors, officers or employees of the Credit Parties and their
Subsidiaries (i) is a Sanctioned Person or a Sanctioned Entity, (ii) has more
than 10% of its assets located in Sanctioned Entities or otherwise in violation
of any applicable Sanctions, or (iii) derives more than 10% of its operating
income from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities or otherwise in violation of applicable Sanctions. No
proceeds of any Revolving Loan will be used nor have any been used to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Entity that will result in a violation by
any Person (including any Person participating in the Transactions, whether as
Lender, Arranger, Administrative Agent, Issuing Lender or otherwise) of
Sanctions or otherwise violate any applicable Sanctions.


1.17    Amendment to Article VI. Article VI of the Credit Agreement is hereby
amended by adding the following new Sections 6.15 and 6.16 to the end of such
Article.






--------------------------------------------------------------------------------




Section 6.15    Use of Proceeds.


The Borrower will not request any Revolving Loan or Letter of Credit and the
Borrower shall not use and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Revolving Loan or Letter of Credit (a) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(b) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person or Sanctioned Entity,
or in any country or territory which is itself the subject or target of any
Sanctions that will result in a violation by any Person (including any Person
participating in the Transactions, whether as Lender, Arranger, Administrative
Agent, Issuing Lender, or otherwise) of Sanctions, or (c) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.


Section 6.16    Compliance with OFAC Rules and Regulations.


None of the Credit Parties, nor any of their Subsidiaries or their respective
Affiliates or the respective directors, officers or employees of the Credit
Parties and any of their Subsidiaries shall be a Sanctioned Person or a
Sanctioned Entity. None of the Credit Parties, nor any of their Subsidiaries or
their respective Affiliates (on behalf of the Credit Parties or any of their
Subsidiaries) or, to the knowledge of the Credit Parties or any of their
Subsidiaries, the respective directors, officers or employees of the Credit
Parties and any of their Subsidiaries (on behalf of the Credit Parties or any of
their Subsidiaries) shall violate any applicable Sanctions in any material
respect.


ARTICLE II
CONDITIONS TO EFFECTIVENESS


2.1    Closing Conditions. This Amendment shall become effective as of the day
and year set forth above (the “Third Amendment Effective Date”) upon
satisfaction of the following conditions (in each case, in form and substance
reasonably acceptable to the Administrative Agent):


(a)    Executed Amendment. The Administrative Agent shall have received a copy
of this Amendment duly executed by each of the Credit Parties, the Lenders and
the Administrative Agent.


(b)    Organizational Documents. The Administrative Agent shall have received
(i) a certificate of a secretary or assistant secretary of each Credit Party
certifying that the articles of incorporation, bylaws and/or other
organizational documents (or their equivalent), as applicable, of each Credit
Party that were delivered on the Closing Date (as defined in the Credit
Agreement) or the date on which any Credit Party was joined as a Guarantor
pursuant to the terms of the Credit Agreement, as applicable, or certified
updates as applicable, remain true and correct and in force and effect as of the
Third Amendment Effective Date and (ii) resolutions, incumbency and good
standing certificates (or their equivalent), as applicable, for the Credit
Parties.


(c)    Officer’s Certificate. The Administrative Agent shall have received a
certificate or certificates executed by an Authorized Officer of the Borrower
stating that (i) after giving effect to this Amendment, no Default or Event of
Default shall exist, (ii) all governmental and third party consents and all
equity holder and board of directors (or comparable entity management body)
authorizations for each Credit Party as are necessary for the execution and
delivery of the Amendment shall have been obtained and shall be in full force
and effect and (iii) the representations and warranties made by the Credit
Parties in the Credit Agreement and in the other Credit Documents and which are
contained in any certificate furnished at any time under or in connection with
this Amendment shall (x) with respect to representations and warranties that
contain a materiality qualification, be true and correct and (y) with respect to
representations and warranties that do not contain a materiality qualification,
be true and correct in all material respects as if made on and as of the Third
Amendment Effective Date except for any representation or warranty made as of an
earlier date, which representation and warranty shall remain true and correct as
of such earlier date.


(d)    Legal Opinion. The Administrative Agent shall have received customary
legal opinions of counsel for the Credit Parties (including an opinion of the
general counsel of the Borrower) as may be reasonably




--------------------------------------------------------------------------------




requested by the Administrative Agent, in each case dated the Third Amendment
Effective Date, addressed to the Administrative Agent and the Lenders (and their
permitted assigns) and in form and substance acceptable to the Administrative
Agent.


(e)    Fees and Expenses. The Administrative Agent shall have received from the
Borrower, all fees and expenses that are payable to the Administrative Agent and
the Lenders in connection with the consummation of the transactions contemplated
hereby and King & Spalding LLP shall have received from the Borrower payment of
all outstanding fees and expenses previously incurred and all fees and expenses
incurred in connection with this Amendment.


(f)    Miscellaneous. All other documents and legal matters in connection with
the transactions contemplated by this Amendment shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel.


ARTICLE III
MISCELLANEOUS


3.1    Amended Terms. On and after the Third Amendment Effective Date, all
references to the Credit Agreement in each of the Credit Documents shall
hereafter mean the Credit Agreement as amended by this Amendment. Except as
specifically amended hereby or otherwise agreed, the Credit Agreement is hereby
ratified and confirmed and shall remain in full force and effect according to
its terms.


3.2    Representations and Warranties of Credit Parties. Each of the Credit
Parties represents and warrants as follows:


(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.


(b)    This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(c)    No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.


(d)    The representations and warranties set forth in Article III of the Credit
Agreement are true and correct as of the date hereof (except for those which
expressly relate to an earlier date).


(e)    After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.


(f)    The Security Documents continue to create a valid security interest in,
and Lien upon, the Collateral, in favor of the Administrative Agent, for the
benefit of the Lenders, which security interests and Liens are perfected in
accordance with the terms of the Credit Agreement and the Security Documents and
prior to all Liens other than Permitted Liens.


(g)    The Credit Party Obligations are not reduced or modified by this
Amendment and are not subject to any offsets, defenses or counterclaims.






--------------------------------------------------------------------------------




3.3    Reaffirmation of Credit Party Obligations. Each Credit Party hereby
ratifies the Credit Agreement and acknowledges and reaffirms (a) that it is
bound by all terms of the Credit Documents applicable to it and (b) that it is
responsible for the observance and full performance of its respective Credit
Party Obligations.


3.4    Credit Document. This Amendment shall constitute a Credit Document under
the terms of the Credit Agreement.


3.5    Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including, without limitation, the reasonable fees
and expenses of the Administrative Agent’s legal counsel.


3.6    Further Assurances. The Credit Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.


3.7    Entirety. This Amendment and the other Credit Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.


3.8    Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered.


3.9    No Actions, Claims, Etc. As of the date hereof, each of the Credit
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders, or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under the Credit Agreement on
or prior to the date hereof.


3.10    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).


3.11    Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.


3.12    Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 9.13 and 9.16 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






































--------------------------------------------------------------------------------






CARROLS RESTAURANT GROUP, INC.
THIRD AMENDMENT TO CREDIT AGREEMENT




IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.




BORROWER:    
 
CARROLS RESTAURANT GROUP, INC.,
 
 
a Delaware corporation
 
 
 
 
 
By:/s/ Paul R. Flanders    
 
 
Name: Paul R. Flanders
 
 
Title: VP-CFO



GUARANTORS:
 
CARROLS CORPORATION,
 
 
a Delaware corporation
 
 
 
 
 
By:/s/ Paul R. Flanders    
 
 
Name: Paul R. Flanders
 
 
Title: VP-CFO
 
 
 
 
 
CARROLS LLC,
 
 
a Delaware limited liability company
 
 
 
 
 
By:/s/ Paul R. Flanders    
 
 
Name: Paul R. Flanders
 
 
Title: VP-CFO









--------------------------------------------------------------------------------






CARROLS RESTAURANT GROUP, INC.
THIRD AMENDMENT TO CREDIT AGREEMENT


ADMINISTRATIVE AGENT:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
 
as a Lender and as Administrative Agent
 
 
 
 
 
By:/s/ Stephen A. Leon    
 
 
Name: Stephen A. Leon
 
 
Title: Managing Director







--------------------------------------------------------------------------------






LENDERS:
 
MANUFACTURERS AND TRADERS TRUST COMPANY,
 
 
as a Lender
 
 
 
 
 
By:/s/ Timothy P. McDevitt
 
 
Name: Timothy P. McDevitt
 
 
Title: Vice President







--------------------------------------------------------------------------------






LENDERS:
 
Cooperatieve Rabobank U.A. New York Branch,
 
 
as a Lender
 
 
 
 
 
By:/s/ Van Brandenburg
 
 
Name: Van Brandenburg
 
 
Title: Executive Director
 
 
 
 
 
By:/s/ Megan Buckley
 
 
Name: Megan Buckley
 
 
Title: Vice President









